Citation Nr: 1215245	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO. 08-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has recharacterized the issue of entitlement to service connection for PTSD to reflect recent case law mandating that VA consider certain claims more broadly. See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant).

Although the Veteran requested a hearing before the Board on a June 2008 substantive appeal (VA Form 9), he submitted a September 2011 statement to "withdraw [his] hearing request." His hearing request has been withdrawn. 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of a claimed stressful event from his service in Vietnam. He reported that while delivering food to an Army Depot near an ammunition dump in Phu Tai, he found a dead Vietcong hanging from the main gate of the depot. 

Although the Veteran has reported that he performed duties as a cook in Vietnam, his DA Form 20 (Enlisted Qualification Record) indicates that he also then served as a "tower guard" and as an automatic rifleman. As to the latter, his DA Form 20 indicates that while in Vietnam, he was awarded military occupational specialty 11B20 (Light Weapons Infantryman). These factors suggest that the Veteran's Vietnam tour of duty may have exposed him to qualifying combat stressors or would have placed him in a hostile environment, triggering application of a recently revised regulation as to corroboration of claimed stressors. See 38 C.F.R. § 3.304(f)(3). 

The RO has not afforded the Veteran a VA PTSD examination. The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet.App. 410 (2006); McLendon, 20 Vet.App. at 83.

Prior to any further appellate consideration of the underlying claim for service connection for PTSD, VA should schedule the Veteran for an examination to determine the etiological relationship, if any, between any currently diagnosed PTSD and his service with application of 38 C.F.R. § 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records dated after July 2010. 

* The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record in particular as to any claimed in-service stressors.

2. Contemporaneously with its effort above, the RO/AMC will also afford the Veteran an opportunity to provide any further information relative to corroboration of his claimed stressor. 

* The Veteran is presently advised, and must be readvised by the RO/AMC, that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted by a non-VA Government facility to verify the claimed stressors, including but not limited to the dates of such incident within a 30- day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.

3. After the above development has been conducted, the RO/AMC will afford the Veteran a VA PTSD examination. The following considerations will govern the examination:

* If any claimed stressors have been confirmed by the RO/AMC, the examiner will be so advised of such confirmation.

* The examiner will be advised the purpose of the examination is to ascertain whether the Veteran has PTSD or another psychiatric disorder as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

* The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present. If there are different psychiatric disorders, attempt to reconcile the diagnoses. If certain symptomatology cannot be disassociated from one disorder or another, it should be specified. All necessary special studies or tests including psychological testing are to be accomplished.

* The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

Does the Veteran currently have an acquired psychiatric disorder that had its clinical onset during his military service or within the initial post-service year?

Does the Veteran meets the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service. If so, the examiner must specify the stressor underlying the diagnosis of PTSD. 

* REGARDLESS OF WHETHER THE VETERAN'S STRESSORS HAVE BEEN CORROBORATED, are any of the Veteran's claimed stressors related to the Veteran's fear of hostile military or terrorist activity and are one or more of the claimed stressors adequate to support a diagnosis of PTSD related to the claimed stressor? 

* The examiner's attention is drawn to the following evidence:

1. VA mental health treatment records dated from July 1999 to December 1999 which included diagnoses of anxiety and insomnia and the Veteran's reports of dreams and flashbacks about Vietnam; 

2. VA treatment records dated from March 2001 to March 2002 which included diagnoses of dysthymia, anxiety, insomnia, and depression;

3. A May 2003 VA treatment note which included a diagnosis of PTSD;

4. A May 2004 VA psychiatry note which included a diagnosis of PTSD;

5. A January 2006 stressor statement in which the Veteran asserted that he saw a dead Vietcong near an ammunition dump;

6. An April 2006 stressor statement in which the Veteran reported he was delivering food to the US Army Depot in Phu Tai in February or March 1970 and he found a dead Vietcong at the main gate;

7. A February 2007 VA mental health social work note in which the Veteran described taking food to an ammunition dump and finding a dead Vietcong man hanging on the fence; and

8. A June 2008 VA primary care treatment note which reported a negative PTSD screen.



* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

4. The RO/AMC must then readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates his claim. THE RO/AMC MUST CONSIDER THE PROVISIONS OF 38 C.F.R. § 3.304(f)(3)(if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor). 38 C.F.R. § 3.304(f)(3).

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


